IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 02-50386
                            Summary Calendar



RAMON MARTINEZ,

                                              Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. W-01-CV-147
                         --------------------
                           November 8, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ramon Martinez appeals the district court’s judgment

affirming the Social Security Commissioner’s decision to deny him

Supplemental Security Income benefits.        He has also filed a

motion seeking remand to the district court for consideration of

new evidence.    His motion seeking remand is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50386
                               -2-

     Martinez argues that the Commissioner’s decision to deny him

benefits is not supported by substantial evidence and was based

on an incorrect legal standard.   These arguments are unavailing.

See Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000); Brown v.

Apfel, 192 F.3d 492, 498 (5th Cir. 1999).   The judgment of the

district court is AFFIRMED.